

Exhibit 10.19
 
DIRECTOR INDEMNITY AGREEMENT
 
This Agreement is made and entered into as of this 1st day of January, 2010, by
and between Novavax, Inc., a Delaware corporation (the “Company”), and
_______________________ (“Indemnitee”), who is currently serving the Company in
the capacity of a director and/or officer thereof.
 
WITNESSETH:
 
WHEREAS, the Company and Indemnitee recognize that the interpretation of
ambiguous statutes, regulations and court opinions and of the Amended and
Restated Certificate of Incorporation, as amended (the “Certificate of
Incorporation”) and Amended and Restated By-laws, as amended (the “By-laws”) of
the Company, and the vagaries of public policy, are too uncertain to provide
directors and officers of the Company with adequate or reliable advance
knowledge or guidance with respect to the legal risks and potential liabilities
to which they become personally exposed as a result of performing their duties
in good faith for the Company; and
 
WHEREAS, the Company and the Indemnitee are aware that highly experienced and
capable persons are often reluctant to serve as directors and officers of a
corporation unless they are protected to the fullest extent permitted by law by
comprehensive insurance or indemnification; and
 
WHEREAS, the General Corporation Law of the State of Delaware, which sets forth
certain provisions relating to the mandatory and permissive indemnification of,
and advancement of expenses to, officers and directors of a Delaware corporation
by such corporation, is specifically not exclusive of other rights to which
those indemnified thereunder may be entitled under any bylaw, agreement, vote of
stockholders or disinterested directors or otherwise, and, thus, does not by
itself limit the extent to which the Company may indemnify persons serving as
its officers and directors, provided such persons have met the applicable
standard of conduct; and
 
WHEREAS, the Company desires to have Indemnitee continue to serve as a director
and/or officer of the Company, and, if applicable, to serve in any other
capacity as agreed by the Company and the Indemnitee, free from undue concern
for unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of his or her acting in good faith in the performance of
his or her duty to the Company; and Indemnitee desires to continue to serve
(provided that he or she is furnished the indemnity provided for hereinafter) as
a director and/or officer of the Company and, if applicable, to serve in any
other capacity as agreed by the Indemnitee and the Company; and
 
WHEREAS, after due consideration and investigation of the terms and provisions
of this Agreement and the various other options available to the Company and the
Indemnitee in lieu thereof, the Board of Directors of the Company has determined
that the following Agreement is reasonable and prudent, and necessary to obtain
or retain Indemnitee’s service to and on behalf of the Company.


 
1

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Indemnitee,
intending to be legally bound, do hereby agree as follows:
 
1.           Agreement to Serve. Indemnitee agrees to continue to serve as a
director and/or officer of the Company and, as Indemnitee and the Company may
agree, in any other capacity for the Company and/or as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust, or
other enterprise, for so long as he or she is duly elected or appointed and
qualified in accordance with the provisions of the General Corporation Law of
the State of Delaware and the Certificate of Incorporation and By-laws of the
Company, or until such time as he or she tenders a resignation. The Company
acknowledges that the Indemnitee is relying on this Agreement in so serving.
 
2.           Definitions. As used in this Agreement:
 
(a)           The term “Proceeding” shall mean any threatened, pending or
completed action, suit, or proceeding, whether civil, criminal, administrative,
arbitrative or investigative (including an action by or in the right of the
Company), any appeal in such an action, suit, or proceeding, and any inquiry or
investigation that could lead to such an action, suit or proceeding. The final
disposition of a Proceeding shall be as determined by a settlement or the
judgment of a court or other investigative or administrative body. The Board of
Directors shall not make a determination as to the final disposition of a
Proceeding.
 
(b)           “Change in Control” means a change in control of the Company of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or in response to any similar item on any
similar schedule or form) promulgated under the Securities Exchange Act of 1934,
as amended (the “Act”), whether or not the Company is then subject to such
reporting requirement; provided, however, that, without limitation, such a
Change in Control shall be deemed to have occurred if (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Act), other than a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or a corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of stock of the
Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Act), directly or indirectly, of securities of the Company representing 15%
or more of the combined voting power of the Company’s then outstanding
securities without the prior approval of at least a majority of the members of
the Board of Directors of the Company in office immediately prior to such person
attaining such percentage interest; (ii) there occurs a proxy contest, or the
Company is a party to a merger, consolidation, sale of assets, plan of
liquidation or other reorganization not approved by at least a majority of the
members of the Board of Directors of the Company then in office, as a
consequence of which members of the Board of Directors in office immediately
prior to such transaction or event constitute less than a majority of the Board
of Directors thereafter; or (iii) during any period of two consecutive years,
other than as a result of an event described in clause (ii) of this subsection
(b), individuals who at the beginning of such period constituted the Board of
Directors of the Company (including for this purpose any new director whose
election or nomination for election by the Company’s stockholders was approved
by a vote of at least a majority of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board of Directors.


 
2

--------------------------------------------------------------------------------

 


(c)           “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
 
(d)           The term “Expenses” includes, without limitation, all reasonable
attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a witness in a Proceeding. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including,
without limitation, the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.
 
(e)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto.
 
(f)           References to “other enterprise” shall include employee benefit
plans; references to “fines” shall include any (i) excise taxes assessed with
respect to any employee benefit plan and (ii) penalties; references to “serving
at the request of the Company” shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acts in good
faith and in a manner he or she reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.


 
3

--------------------------------------------------------------------------------

 


3.           Indemnity in Third Party Proceedings. Subject to Sections 8 and 9,
the Company shall indemnify, defend and hold harmless Indemnitee to the fullest
extent permitted or required by the laws of the State of Delaware in effect as
of the date hereof or as such laws may from time to time hereafter be amended to
increase the scope of such permitted indemnification, if Indemnitee was or is a
party or is threatened to be made a party to any Proceeding (other than a
Proceeding by or in the right of the Company) by reason of the fact that
Indemnitee is or was a director and/or officer of the Company, or is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust, or other enterprise,
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee (or on his or her behalf) in connection
with such Proceeding or any claim, issue or matter therein, provided the
Indemnitee acted in good faith and in a manner which he or she reasonably
believed to be in or not opposed to the best interests of the Company and, in
the case of a criminal Proceeding, had no reasonable cause to believe that
Indemnitee’s conduct was unlawful. Indemnitee shall have the right to employ
Indemnitee’s own legal counsel in any Proceeding for which indemnification is
available under this Section 3, subject to Section 8 below.
 
4.           Indemnity in Proceedings By or In the Right of the Company. Subject
to Sections 8 and 9, the Company shall indemnify, defend and hold harmless
Indemnitee to the fullest extent permitted or required by the laws of the State
of Delaware in effect as of the date hereof or as such laws may from time to
time hereafter be amended to increase the scope of such permitted
indemnification, if Indemnitee was or is a party or is threatened to be made a
party to any Proceeding by or in the right of the Company to procure a judgment
in its favor by reason of the fact that Indemnitee is or was a director and/or
officer of the Company, or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust, or other enterprise, against all Expenses actually and
reasonably incurred by Indemnitee (or on his or her behalf) in connection with
the defense or settlement of such Proceeding or any claim, issue or matter
therein, provided the Indemnitee acted in good faith and in a manner which he or
she reasonably believed to be in or not opposed to the best interests of the
Company and, in the case of a criminal Proceeding, had no reasonable cause to
believe that Indemnitee’s conduct was unlawful, and except that no
indemnification shall be made under this Section 4 in respect of any claim,
issue or matter as to which Indemnitee shall have been adjudged to be liable to
the Company unless and only to the extent that the Delaware Court of Chancery or
other court in which such Proceeding was brought or is pending, shall determine
upon application that, despite the adjudication of liability but in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses as the Delaware Court of Chancery or other court in
such Proceeding shall deem proper. Indemnitee shall have the right to employ
Indemnitee’s own legal counsel in any Proceeding for which indemnification is
available under this Section 4, subject to Section 8 below.


 
4

--------------------------------------------------------------------------------

 


5.           Reimbursement for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of the
fact that Indemnitee is or was a director and/or officer of the Company, or is
or was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust, or other
enterprise, a witness at the Company’s request in any Proceeding to which
Indemnitee is not a party, he or she shall be reimbursed against all Expenses
actually and reasonably incurred by Indemnitee (or on his or her behalf) in
connection therewith upon Indemnitee’s written request therefor.
 
6.           Indemnification for Expenses of Successful Party. Notwithstanding
any other provision of this Agreement to the contrary, to the extent that
Indemnitee has been successful on the merits or otherwise (whether partially or
in full) in defense of any Proceeding referred to in Sections 3 and/or 4 of this
Agreement, or in defense of any claim, issue or matter therein, Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred by
Indemnitee (or on his or her behalf) in connection therewith. For purposes of
this Section 6, and without limitation, the termination of any claim, issue or
matter in any Proceeding referred to in Sections 3 and/or 4 of this Agreement by
dismissal shall be deemed to be a successful result as to such claim, issue or
matter.
 
7.           Advances of Expenses. Indemnitee shall have the right to
advancement by the Company prior to the final disposition of any Proceeding or
any claim, issue or other matter therein of any and all Expenses incurred by
Indemnitee in defense of such Proceeding or any claim, issue or other matter
therein. Without limiting the generality or effect of the foregoing, within 10
business days after any request by Indemnitee, the Company shall, in accordance
with such request, (a) pay such Expenses on behalf of Indemnitee, (b) advance to
Indemnitee funds in an amount sufficient to pay such Expenses or (c) reimburse
Indemnitee for such Expenses; provided that Indemnitee shall repay any amounts
actually advanced to Indemnitee that, at the final disposition of the Proceeding
to which the advance related, were in excess of amounts paid or payable by
Indemnitee in respect of Expenses relating to, arising out of or resulting from
such Proceeding; and provided further the Company receives an undertaking by or
on behalf of Indemnitee (“Indemnitee Undertaking”) to repay such amount paid,
advanced or reimbursed to the extent that it is ultimately determined that
Indemnitee is not entitled to be indemnified by the Company. The Indemnitee
Undertaking shall be substantially on the form of Exhibit A to this Agreement
and shall be accepted without reference to the financial ability of the
Indemnitee to make such repayment.


 
5

--------------------------------------------------------------------------------

 


8.           Notice and Defense of a Proceeding. As a condition precedent to the
right to be indemnified or receive advancement of Expenses, the Indemnitee must
notify the Company in writing as soon as practicable of any Proceeding for which
indemnity will or could be sought. With respect to any such Proceeding of which
the Company is so notified, the Company will be entitled to participate therein
at its own expense and/or to assume the defense thereof at its own expense, with
legal counsel reasonably acceptable to the Indemnitee. After notice from the
Company to the Indemnitee of its election so to assume such defense, the Company
shall not be liable to the Indemnitee for any legal or other Expenses
subsequently incurred by the Indemnitee in connection with such Proceeding,
other than as provided in this Section 8. The Indemnitee shall have the right to
employ his or her own counsel in connection with such Proceeding, but the fees
and expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Company, (ii) counsel to the Indemnitee shall have reasonably concluded that
there may be a conflict of interest or position on any significant issue between
the Company and the Indemnitee in the conduct of the defense of such Proceeding,
or (iii) the Company shall not in fact have employed counsel to assume the
defense of such action, in each of which cases the fees and other Expenses of
counsel for the Indemnitee shall be at the expense of and borne by the Company,
except as otherwise expressly provided by this Agreement, and in no event shall
the Company be required to bear the expense of more than one counsel for all
Indemnitees with respect to a Proceeding. The Company shall not be entitled,
without the consent of the Indemnitee, to assume the defense of any Proceeding
brought by or in the right of the Company or as to which counsel for the
Indemnitee shall have reasonably made the conclusion provided for in clause
(ii) above.
 
9.           Procedure for Determination of Entitlement to Indemnification.
 
(a)           To obtain indemnification or advancement of Expenses under this
Agreement, Indemnitee shall submit to the Company a written request therefor,
including in such request such documentation and information as is reasonably
available to the Indemnitee and is reasonably necessary to determine whether and
to what extent the Indemnitee is entitled to indemnification or advancement of
Expenses.
 
(b)           It is the express intention of the parties that the Indemnitee be
entitled to indemnification hereunder to the fullest extent permitted by
Delaware law. Without limiting the generality or effect of the immediately
preceding sentence, and without excluding any other basis upon which Indemnitee
may be found to be entitled to indemnification hereunder, the Indemnitee shall
be entitled to indemnification hereunder if (i) Indemnitee acted in good faith
and in a manner which he or she reasonably believed to be in or not opposed to
the best interests of the Company and, in the case of a criminal Proceeding, had
no reasonable cause to believe that Indemnitee’s conduct was unlawful, or
(ii) Indemnitee has been successful on the merits or otherwise in defense of any
Proceeding or any claim, issue or matter therein.


 
6

--------------------------------------------------------------------------------

 


(c)           Upon written request by Indemnitee for indemnification pursuant to
Section 9(a) hereof, a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in the specific case:
(i) if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the Board of Directors of the Company, a copy of which shall
be delivered to Indemnitee; or (ii) if a Change in Control shall not have
occurred, (A) by a majority vote of the Disinterested Directors, even though
less than a quorum of the Board of Directors of the Company, or (B) if there are
no Disinterested Directors or, if the Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board of Directors of the
Company, a copy of which shall be delivered to Indemnitee, or (C) a majority
vote of a quorum of the outstanding shares of stock of all classes entitled to
vote for directors, voting as a single class, which quorum shall consist of
stockholders who are not at that time parties to the Proceeding in question, or
(D) a court of competent jurisdiction. If it is so determined that Indemnitee is
entitled to indemnification hereunder, payment to Indemnitee shall be made
within 60 days after receipt by the Company of the request for indemnification
required pursuant to Section 9(a) hereof. Any costs or expenses (including
reasonable attorneys’ fees and disbursements) incurred by Indemnitee in
cooperating with the person, persons or entity making the determination
discussed in this Section 9(c) with respect to Indemnitee’s entitlement to
indemnification, shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.
 
(d)           In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 9(c) hereof, the
Independent Counsel shall be selected as provided in this Section 9(d). If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected by the Board of Directors of the Company, and the Company shall give
written notice to Indemnitee advising him or her of the identity of the
Independent Counsel so selected. If a Change in Control shall have occurred, the
Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Board of Directors of the Company, in
which event the preceding sentence shall apply), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected. In either event, Indemnitee or the Company, as the case may
be, may, within 10 days after such written notice of selection shall have been
given, deliver to the Company or to Indemnitee, as the case may be, a written
objection to such selection; provided, however, that such objection may be
asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in this Agreement, and
the objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within 20 days after submission by
Indemnitee of a written request for indemnification pursuant to Section 9(c)
hereof, no Independent Counsel shall have been selected and not objected to,
either the Company or Indemnitee may petition a court of competent jurisdiction
for resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the Court or by such
other person as the Court shall designate, and the person with respect to whom
all objections are so resolved or the person so appointed shall act as
Independent Counsel under this Section 9.


 
7

--------------------------------------------------------------------------------

 


(e)           Indemnitee will be deemed a party to a Proceeding for all purposes
hereof if Indemnitee is named as a defendant or respondent in a complaint or
petition for relief in that Proceeding, regardless of whether Indemnitee is ever
served with process or makes an appearance in that Proceeding.
 
10.         Presumptions and Effect of Certain Provisions.
 
(a)           Neither the failure of the Company (including its Board of
Directors or Independent Counsel) to have made a determination prior to the
commencement of any action pursuant to Section 11 of this Agreement that
indemnification is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including its Board of Directors or Independent Counsel) that Indemnitee has
not met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.
 
(b)           If the person, persons or entity empowered or selected under
Section 9 of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within 60 days after receipt
by the Company of a request for indemnification, the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not misleading, in connection with the request for
indemnification, which if such fact were previously known, the Indemnitee would
not have been entitled to indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such 60-day period
may be extended for a reasonable time, not to exceed an additional 60 days, if
the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto.
 
(c)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not act in good faith and in a manner that he or she reasonably
believed to be in or not opposed to the best interests of the Company, or, with
respect to any criminal Proceeding, had reasonable cause to believe that his or
her conduct was unlawful.


 
8

--------------------------------------------------------------------------------

 


(d)           For purposes of any determination of whether Indemnitee acted in
good faith and in a manner reasonably believed to be in or not opposed to the
best interests of the Company, and, with respect to any criminal Proceeding,
Indemnitee had no reasonable cause to believe his or her conduct was unlawful
(collectively, “Good Faith”), Indemnitee shall be deemed to have acted in Good
Faith if, with respect to Indemnitee’s action, Indemnitee relied in good faith
on the records or books of account of the Company and any other corporation,
partnership, joint venture, trust, or other enterprise of which Indemnitee is or
was serving at the request of the Company as a director, officer, employee or
agent (“Enterprise”), or on information, opinions, reports or statements,
including financial statements and other financial information, concerning the
Enterprise or any other Person which were prepared or supplied to Indemnitee by:
(i) one or more officers or employees of the Enterprise; (ii) appraisers,
engineers, investment bankers, legal counsel or other Persons as to matters
Indemnitee reasonably believed were within the professional or expert competence
of those Persons and who have been selected with reasonable care by or on behalf
of the Company or Enterprise; and (iii) any committee of the Board of Directors
or equivalent managing body of the Enterprise of which Indemnitee is or was, at
the relevant time, not a member. The provisions of this Section 10(d) shall not
be deemed to be exclusive or to limit in any way the other circumstances in
which the Indemnitee may be deemed to have met the applicable standard of
conduct set forth in this Agreement.
 
(e)           The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.
 
11.         Remedies of Indemnitee.
 
(a)           In the event that (i) a determination is made pursuant to
Section 9 of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (ii) advancement of Expenses is not timely made pursuant
to Section 7 of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made within the time period provided in Section
9(c) after receipt by the Company of the written request for indemnification,
(iv) reimbursement or payment of indemnification is not made pursuant to
Section 5, Section 6 and/or Section 9(b)(ii), within 60 days after receipt by
the Company of a written request therefor, or (v) payment of indemnification
pursuant to Section 3 or Section 4 of this Agreement is not timely made after a
determination has been made, or deemed to have been made, that Indemnitee is
entitled to indemnification, Indemnitee shall be entitled to an adjudication by
the Delaware Court of Chancery or a court of competent jurisdiction of his or
her entitlement to such indemnification or advancement of Expenses and appeals
therefrom, concluding in a final and unappealable judgment by the highest court
in Delaware. The Board of Directors shall not make a determination as to the
final disposition of such adjudication.


 
9

--------------------------------------------------------------------------------

 


(b)           In the event that a determination shall have been made pursuant to
Section 9 of this Agreement that Indemnitee is not entitled to indemnification,
any judicial proceeding commenced pursuant to this Section 11 shall be conducted
in all respects as a de novo trial on the merits and Indemnitee shall not be
prejudiced by reason of that adverse determination.
 
(c)           If a determination shall have been made pursuant to Section 9 of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding commenced pursuant to
this Section 11, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
misleading, in connection with the request for indemnification, which if such
fact were previously known, the Indemnitee would not have been entitled to
indemnification or (ii) a prohibition of such indemnification under applicable
law.
 
(d)           In the event that Indemnitee, pursuant to this Section 11, seeks a
judicial adjudication of his or her rights under, or to recover damages for
breach of, this Agreement, Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company against, any and all expenses
(of the types described in the definition of Expenses in Section 2(d) of this
Agreement) actually and reasonably incurred by Indemnitee in such judicial
adjudication.
 
(e)           The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 11 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Company is bound by all the provisions of
this Agreement.
 
12.         Indemnification and Advancement of Expenses Under this Agreement Not
Exclusive; Survival of Rights. The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under the
Certificate of Incorporation or By-laws of the Company, any other agreement, any
vote of stockholders or disinterested directors, the General Corporation Law of
the State of Delaware, or otherwise. No amendment or alteration of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee prior to such amendment or alteration. To the extent that a
change in the General Corporation Law of the State of Delaware, whether by
statute or judicial decision, permits greater indemnification or advancement of
Expenses than would be afforded currently under the Certificate of Incorporation
of the Company and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.


 
10

--------------------------------------------------------------------------------

 


13.         Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification or to receive advancement by the
Company for a portion of the Expenses, judgments, fines, penalties or amounts
paid in settlement actually and reasonably incurred by Indemnitee (or on his or
her behalf) in connection with such Proceeding, or any claim, issue or matter
therein, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.
 
14.         Rights Continued. The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall continue as to
Indemnitee even though Indemnitee may have ceased to be a director or officer of
the Company, and shall inure to the benefit of Indemnitee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.
 
15.         No Construction as an Employment Agreement or Any Other Commitment.
Nothing contained in this Agreement shall be construed as giving Indemnitee any
right to be retained in the employ or as an officer of the Company or any of its
subsidiaries, if Indemnitee currently serves as an officer of the Company, or to
be renominated or reelected as a director of the Company, if Indemnitee
currently serves as a director of the Company.
 
16.         Liability Insurance. For the duration of Indemnitee’s service as a
director and/or officer of the Company, and thereafter for so long as Indemnitee
shall be subject to any pending or possible Proceeding or of any claim, issue or
matter therein, the Company shall use commercially reasonable efforts (taking
into account the scope and amount of coverage available relative to the cost
thereof) to cause to be maintained in effect policies of directors’ and
officers’ liability insurance providing coverage for directors and/or officers
of the Company that is at least substantially comparable in scope and amount to
that provided by the Company’s current policies of directors’ and officers’
liability insurance. Indemnitee shall be covered by such policy or policies in
accordance with its or their terms.
 
17.         No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment of amounts otherwise indemnifiable under this
Agreement if, and to the extent that, Indemnitee is entitled to or has otherwise
actually received such payment under any contract, agreement or insurance
policy, the Certificate of Incorporation or By-laws of the Company, or
otherwise. Indemnitee hereby releases the Company and its respective authorized
representatives from any claims for indemnification hereunder if and to the
extent that Indemnitee receives proceeds from any liability insurance policy or
other third-party source in payment or reimbursement for such Proceeding or
claims. Indemnitee hereby agrees to assign all proceeds Indemnitee receives
under any such insurance policy or third-party agreement to the extent of the
amount of indemnification made to Indemnitee under the terms of this Agreement.


 
11

--------------------------------------------------------------------------------

 


18.         Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including without
limitation the execution of such documents as may be necessary to enable the
Company effectively to bring suit to enforce such rights.
 
19.         Exceptions. Notwithstanding any other provision in this Agreement,
but except as provided in Section 11(d), the Company shall not be obligated
pursuant to the terms of this Agreement, to indemnify or advance Expenses to
Indemnitee with respect to any Proceeding, or any claim, issue or matter
therein, (i) brought or made by Indemnitee, unless the bringing of such
Proceeding or the making of such claim, issue or matter shall have been approved
by the Board of Directors of the Company, (ii) in which a final judgment is
rendered against Indemnitee for an accounting of profits made from the purchase
and sale or the sale and purchase by Indemnitee of securities of the Company
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended, or similar provisions of any federal, state or local statute,
(iii) if a final adjudication establishes that the Indemnitee’s acts or
omissions involved a breach of Indemnitee’s fiduciaries duties or intentional
misconduct, fraud or a knowing violation of the law, or (iv) charging an
improper personal benefit to Indemnitee and Indemnitee is adjudged liable on
that basis, unless, in each case, the Delaware Court of Chancery or other court
in which such Proceeding was brought or other court of competent jurisdiction
determines upon application that in view of all the circumstances of the case,
the Indemnitee is fairly and reasonably entitled to indemnity for such Expenses.
 
20.         Notices. Any notice or other communication required or permitted to
be given or made to the Company or Indemnitee pursuant to this Agreement shall
be given or made in writing (a) three business days after being deposited in the
United States mail, with return receipt requested and postage thereon prepaid,
(b) upon delivery, when delivered personally or by overnight national courier or
express delivery, or (c) upon delivery, when sent by facsimile and provided
confirmation of receipt is obtained, addressed to the person to whom such notice
or communication is directed at the address of such person on the records of the
Company. Any such notice or communication to the Company shall be addressed to
the Secretary of the Company at the address of the Company’s principal executive
office set forth in the Company’s most recent periodic or current filing under
the Act.
 
21.         Contractual Rights. The right to be indemnified or to receive
advancement of Expenses under this Agreement (i) is a contract right based upon
good and valuable consideration, pursuant to which Indemnitee may sue, (ii) is
and is intended to be retroactive and shall be available as to events occurring
prior to the date of this Agreement, and (iii) shall continue after any
rescission or restrictive modification of this Agreement as to events occurring
prior thereto.


 
12

--------------------------------------------------------------------------------

 


22.         Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby. To the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provisions held invalid, illegal or unenforceable, and
any provision or provisions held to be invalid, illegal or unenforceable for any
reason whatsoever shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto.
 
23.         Successors; Binding Agreement. The Company shall use its
commercially reasonable efforts to cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise to all or substantially
all of the business or assets of the Company), by written agreement in form and
substance reasonably satisfactory to Indemnitee, to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. As
used in this Agreement, “Company” shall mean the Company as hereinbefore defined
and any successor to its business and/or assets as aforesaid that executes and
delivers the agreement provided for in this Section 23 or that otherwise becomes
bound by the terms and provisions of this Agreement by operation of law. This
Agreement shall be binding upon the Company and its successors and assigns
(including, without limitation, any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Company).
 
24.         Counterparts, Modification, Headings, Gender.
 
(a)           This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same instrument, and either party hereto may execute this
Agreement by signing any such counterpart.
 
(b)           No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Indemnitee and an appropriate authorized officer of the Company.
No waiver by any party at any time of any breach by any other party of, or
compliance with, any condition or provision of this Agreement to be performed by
any other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or at any prior or subsequent time.
 
(c)           Section headings are not to be considered part of this Agreement,
are solely for convenience of reference, and shall not affect the meaning or
interpretation of this Agreement or any provision set forth herein.
 
(d)           Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.


 
13

--------------------------------------------------------------------------------

 


25.         Exclusive Jurisdiction; Governing Law. The Company and Indemnitee
agree that all disputes in any way relating to or arising under this Agreement,
including, without limitation, any action for advancement of Expenses or
indemnification, shall be litigated, if at all, exclusively in the Delaware
courts, and if necessary, the corresponding appellate courts. This Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Delaware applicable to contracts made and to be performed in such
state without giving effect to its principles of conflicts of laws. The Company
and Indemnitee (i) expressly submit themselves to the personal jurisdiction of
the Delaware courts for purposes of any action or proceeding arising out of or
in connection with this Agreement, (ii) irrevocably appoint, to the extent such
party is not a resident of the State of Delaware, CT Corporation Systems, 1209
Orange Street, Wilmington, Delaware 19801, as its agent in the State of Delaware
as such party’s agent for acceptance of legal process in connection with any
such action or proceeding against such party with the same legal force and
validity as if served upon such party personally within the State of Delaware,
(iii) waive any objection to the laying of venue of any such action or
proceeding in the Delaware courts, and (iv) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware
courts has been brought in an improper or otherwise inconvenient forum.
 
26.         Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) six years after the date that Indemnitee shall
have ceased to serve as a director and/or officer of the Company or director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust, or other enterprise which Indemnitee served at the request of the
Company; or (b) one year after the final, nonappealable termination of any
Proceeding then pending in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any proceeding
commenced by Indemnitee pursuant to Section 11 of this Agreement relating
thereto.
 
27.         Contribution. If it is established, under Section 9 or otherwise,
that Indemnitee has the right to be indemnified under this Agreement in respect
of any claim, but that right is unenforceable by reason of applicable law or
public policy, then, to the fullest extent applicable law permits, the Company,
in lieu of indemnifying or causing the indemnification of Indemnitee under this
Agreement, will contribute to the amount Indemnitee has incurred, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement or for Expenses reasonably incurred, in connection with that
Proceeding, in such proportion as is deemed fair and reasonable in light of all
the circumstances of that Proceeding in order to reflect:
 
(a)           the relative benefits Indemnitee and the Company have received as
a result of the event(s) or transactions(s) giving rise to that Proceeding; or


 
14

--------------------------------------------------------------------------------

 


(b)           the relative fault of Indemnitee and of the Company and its other
functionaries in connection with those event(s) or transaction(s).
 
28.         Effect of Federal Law. Both the Company and Indemnitee acknowledge
that in certain instances, federal law will override Delaware law and prohibit
the Company from indemnifying its officers and directors. The Company and
Indemnitee specifically acknowledge that the Securities and Exchange Commission
has taken the position that indemnification is not permissible for liabilities
arising under certain federal securities laws, and federal law prohibits
indemnification for certain violations of the Employee Retirement Income
Security Act.
 
29.         Savings Clause. Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law. The provisions of this Agreement (including any
provision within a single section, paragraph or sentence) shall be severable in
accordance with this Section 29. If this Agreement or any portion thereof shall
be invalidated on any ground by any court of competent jurisdiction, the Company
shall nevertheless indemnify Indemnitee as to Expenses, judgments, fines and
penalties with respect to any Proceeding to the fullest extent permitted by any
applicable portion of this Agreement that shall not have been invalidated or by
any other applicable law, and this Agreement shall remain enforceable to the
fullest extent permitted by law.


IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement as
of the date and year first above written.
 

 
NOVAVAX, INC.
     
By:
     
Rahul Singhvi
   
President and Chief
   
Executive Officer
     
INDEMNITEE
         
Print Name:



 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT A
INDEMNITEE’S UNDERTAKING
 
___________, 20__
 
Novavax, Inc.
9920 Belward Campus Drive
Rockville, MD 20850
 
Re: Indemnity Agreement
 
Ladies and Gentlemen:
 
Reference is made to the Indemnity Agreement dated as of January 1, 2010 by and
between Novavax, Inc. and the undersigned Indemnitee (the “Agreement”), and
particularly to Section 7 thereof relating to the advancement by the Company of
certain Expenses incurred by the undersigned Indemnitee. Capitalized terms used
and not otherwise defined in this Indemnitee’s Undertaking shall have the
respective meanings given to such terms in the Agreement.
 
The types and amounts of Expenses incurred by or on behalf of the undersigned
Indemnitee are itemized on Attachment I to this Indemnitee’s Undertaking. The
undersigned Indemnitee hereby requests that the total amount of these Expenses
(the “Advanced Amount”) be paid by the Company in advance of the final
disposition of such Proceeding in accordance with the Agreement.
 
The undersigned Indemnitee hereby agrees to repay the Advanced Amount to the
Company to the extent that it is determined, following the final disposition of
such Proceeding and in accordance with Section 9, that the undersigned
Indemnitee is not entitled to be indemnified therefor by the Company.
 

 
Very truly yours,
     
Signature
 
Name of Indemnitee (Type or Print)



 
16

--------------------------------------------------------------------------------

 


ATTACHMENT I TO
INDEMNITEE’S UNDERTAKING
 
ITEMIZATION OF
TYPES AND AMOUNTS OF EXPENSES
 
Attached hereto are receipts, statements or invoices for the following
qualifying Expenses which Indemnitee represents have been incurred by Indemnitee
in connection with a Proceeding:
 
Type Amount
 
1.
 
Total Advanced Amount


 
17

--------------------------------------------------------------------------------

 